


EXHIBIT 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

by and among

BUTLER INTERNATIONAL, INC.,

and



--------------------------------------------------------------------------------

Dated as of December 15, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

     DEFINITIONS; CONSTRUCTION

 

1

 

 

 

 

 

 

1.1

Defined Terms

 

1

 

1.2

Rules of Construction

 

3

 

 

 

 

 

 

ARTICLE II

     REGISTRATION RIGHTS

 

4

 

 

 

 

 

 

2.1

Required Registration

 

4

 

2.2

Piggyback Registration

 

5

 

2.3

Expenses

 

6

 

2.4

Registration Procedures

 

6

 

2.5

Underwritten Offerings

 

10

 

2.6

Postponements

 

14

 

2.7

Indemnification

 

13

 

2.8

Registration Rights to Others

 

16

 

2.9

Adjustments Affecting Registrable Common Stock

 

16

 

2.10

Rule 144 and Rule 144A

 

16

 

2.11

Nominees for Beneficial Owners

 

16

 

2.12

Calculation of Number of Shares of Registrable Common Stock

 

16

 

2.13

Termination of Registration Rights

 

17

 

 

 

 

 

 

ARTICLE III

     MISCELLANEOUS

 

17

 

 

 

 

 

 

3.1

Injunctive Relief

 

17

 

3.2

Amendments; Entire Agreement

 

17

 

3.3

Severability

 

17

 

3.4

Successors and Assigns

 

17

 

3.5

Notices

 

17

 

3.6

Counterparts

 

18

 

3.7

Governing Law; Consent to Jurisdiction

 

18

 

3.8

Waiver of July Trial

 

18

 


--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT, is made as of December 15, 2006,
by and among BUTLER INTERNATIONAL, INC., a Maryland corporation (the “Company”),
and _______________________________ or its designees (the “Stockholder”).

Recital

          The Company has agreed to enter into a registration rights agreement
with the Stockholder on the terms and conditions set forth herein.

          Accordingly, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS; CONSTRUCTION

          1.1     Defined Terms. As used in this Agreement, the following
capitalized terms shall have the meanings ascribed to them below:

          “Affiliate” means any Person who is an “affiliate” of such Person as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

          “Agreement” means this Registration Rights Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

          “Board” means the Board of Directors of the Company.

          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to be
closed.

          “Closing Price” means, with respect to the Registrable Common Stock,
as of the date of determination: (a) if the Registrable Common Stock is listed
on a national securities exchange, the closing price per share of the
Registrable Common Stock on such date published in The Wall Street Journal
(National Edition) or, if no such closing price on such date is published in The
Wall Street Journal (National Edition), the average of the closing bid and asked
prices on such date, as officially reported on the principal national securities
exchange on which the Registrable Common Stock is then listed or admitted to
trading; (b) if the Registrable Common Stock is not then listed or admitted to
trading on any national securities exchange but is designated as a national
market system security by the NASD, the last trading price per share of the
Registrable Common Stock on such date; (c) if there shall have been no trading
on such date or if the Registrable Common Stock is not designated as a national
market system security by the NASD, the average of the reported closing bid and
asked prices of the Registrable Common Stock on such date as shown by The NASDAQ
Stock Market LLC (or its successor) and reported by any member firm of The New
York Stock Exchange, Inc. selected by the Company; or (d) if none of (a), (b) or
(c) is applicable, a market price per share determined in good faith by the
Board. If trading is conducted on a continuous basis on any exchange, then the
closing price shall be determined at 4:00 p.m., New York City time.

--------------------------------------------------------------------------------




          “Commission” means the U.S. Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

          “Common Stock” means the shares of common stock, $0.001 par value per
share, of the Company, as adjusted to reflect any merger, consolidation,
recapitalization, reclassification, split-up, stock dividend, rights offering or
reverse stock split made, declared or effected with respect to the Common Stock.

          “Company” has the meaning set forth in the preamble to this Agreement.

          “Company Indemnitee” has the meaning set forth in Section 2.8(a)
hereof.

          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar or successor
statute.

          “Expenses” means all expenses incurred by the Company incident to the
Company’s performance of or compliance with its obligations under this
Agreement, including (a) all registration, filing, listing, stock exchange and
NASD fees, (b) all fees and expenses of complying with state securities or blue
sky laws (including the reasonable fees, disbursements and other charges of
counsel for the underwriters in connection with blue sky filings), (c) all of
the Company’s word processing, duplicating and printing expenses, messenger,
telephone and delivery expenses, (d) all fees, disbursements and other charges
of counsel for the Company and of its independent registered public accounting
firm, including the expenses incurred in connection with “cold comfort” letters
required by or incident to such performance and compliance, (e) all fees and
expenses incurred by the Company in connection with the listing of the
securities to be registered on each securities exchange or national market
system on which similar securities issued by the Company are then listed,
(f) any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, (g) all reasonable fees, disbursements and other charges,
if any, of one firm of counsel (per registration statement prepared) to the
holders of Registrable Common Stock having stock registered pursuant to
Section 2.1(a) hereof (selected by the Stockholder holding the largest number of
the shares of Registrable Common Stock covered by such registration), (h) all
fees and expenses of any special experts retained by the Company in connection
with such registration, and (i) all fees and expenses of other Persons retained
by the Company, but excluding underwriting discounts and commissions and
applicable transfer taxes, if any, which discounts, commissions and transfer
taxes shall be borne by the seller or sellers of Registrable Common Stock in all
cases.

          “Governmental Authority” means (a) the government of any nation,
state, city, locality or any political subdivision thereof, (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and (c) any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

          “Loss” and “Losses” have the meanings set forth in Section 2.8(a)
hereof.

          “Market Price” means, on any date of determination, the average of the
daily Closing Price of the Registrable Common Stock during the immediately
preceding thirty days on which the national securities exchanges are open for
trading.

- 2 -

--------------------------------------------------------------------------------




          “NASD” means the National Association of Securities Dealers, Inc.

          “Offering Documents” has the meaning set forth in Section 2.8(a)
hereof.

          “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity.

          “Public Offering” means a public offering and sale of Common Stock
pursuant to an effective registration statement filed under the Securities Act.

          “Registrable Common Stock” means (i) any shares of Common Stock owned
by the Stockholder as of the date hereof, (ii) any shares of Common Stock issued
or issuable upon the exercise of any warrants owned or acquired by the
Stockholder as of the date hereof, and (iii) any shares of Common Stock acquired
by the Stockholder or any of its Affiliates after the date hereof if the
Stockholder or Affiliate is an Affiliate of the Company on the date of such
acquisition (including any such shares of Common Stock which have been
transferred by the Stockholder or its Affiliates in accordance with Section 3.4
hereof); provided that a share of Common Stock will cease to be Registrable
Common Stock upon the earliest to occur of the time that (a) such share has been
sold under a registration statement effected pursuant hereto or pursuant to
Rule 144 promulgated under the Securities Act; (b) such share, along with all of
the other shares held by the Stockholder, may immediately be sold under Rule 144
in a given 90 day period and the Stockholder owns less than 1% of the
outstanding Common Stock; (c) such share is eligible for sale either under
Rule 144(k) or without regard to the volume limitations contained in
Rule 144(e); or (d) such share is proposed to be sold or distributed by a Person
not entitled to registration rights granted by this Agreement.

          “SEC” means the U.S. Securities and Exchange Commission.

          “Securities Act” means the U.S. Securities Act of 1933, as amended,
and the rules and regulations thereunder, or any similar or successor statute.

          “Stockholder Information” has the meaning set forth in Section 2.4(b)
hereof.

          “Stockholder Indemnitee” has the meaning set forth in Section 2.8(b)
hereof.

          “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which fifty percent (50%) or more of the total voting power of equity interests
entitled (without regard to the occurrence of any contingency) to vote generally
in the election of directors, managers or trustees thereof, or fifty percent
(50%) or more of the equity interest therein, is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

          1.2     Rules of Construction. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to.”
“Or” is disjunctive but not necessarily exclusive. All references herein to
Articles

- 3 -

--------------------------------------------------------------------------------




and Sections shall be deemed references to Articles and Sections of this
Agreement unless the context shall otherwise require. Words such as “herein,”
“hereof,” “hereto,” “hereby” and “hereunder” refer to this Agreement, taken as a
whole. Except as otherwise expressly provided herein: (a) any reference in this
Agreement to any agreement shall mean such agreement as amended, restated,
supplemented or otherwise modified from time to time; (b) any reference in this
Agreement to any law shall include corresponding provisions of any successor law
and any regulations and rules promulgated pursuant to such law or such successor
law; and (c) all terms of an accounting or financial nature shall be construed
in accordance with United States generally accepted accounting principles, as in
effect from time to time. The headings in this Agreement are included for
convenience of reference only and shall not limit or otherwise affect the
meaning or interpretation of this Agreement.

ARTICLE II
REGISTRATION RIGHTS

          2.1     Required Registration.

                    (a)     Registration for Resale. The Company will use its
reasonable best efforts to effect, at the earliest practicable date but in any
event subject to Section 2.6, registration for resale under the Securities Act
of all of the Stockholder’s Registrable Common Stock so as to permit the
disposition of the Registrable Common Stock so to be registered.

                    (b)     Registration of Other Securities. Whenever the
Company shall effect a registration pursuant to Section 2.1(a) hereof, no
securities other than (i) Registrable Common Stock, (ii) subject to
Section 2.1(f), Common Stock that the Company is required to register under
registration rights agreements between the Company and third parties, and
(iii) subject to Section 2.1(f),Common Stock to be sold by the Company for its
own account shall be included among the securities covered by such registration
unless the Stockholder shall have consented in writing to the inclusion of such
other securities.

                    (c)     Registration Statement Form. Registrations under
Section 2.1(a) hereof shall be on Form S-1 or, if permitted by law, Form SB-2,
Form S-3 (or, in either case, any successor forms thereto) and as shall permit
the disposition of the Registrable Common Stock pursuant to an underwritten
offering unless the Stockholder determines otherwise, in which case pursuant to
the method of disposition determined by the Stockholder, provided that if the
Stockholder requests an underwritten Public Offering, the Company shall not be
required to effect such registration unless such underwriting shall be conducted
on a “firm commitment” basis. The Company agrees to include in any such
registration statement filed pursuant to Section 2.1(a) all information which
the Stockholder, upon advice of counsel, shall reasonably request.

                    (d)     Effective Registration Statement. A registration
pursuant to Section 2.1(a) shall not be deemed to have been effected:

                              (i)     unless a registration statement with
respect thereto has been declared effective by the Commission and remains
effective in compliance with the provisions of the Securities Act and the laws
of any state or other jurisdiction applicable to the disposition of

- 4 -

--------------------------------------------------------------------------------




the shares of Registrable Common Stock covered by such registration statement
until such time as all of such shares of Registrable Common Stock shall have
been disposed of in accordance with such registration statement or there shall
cease to be any shares of Registrable Common Stock;

                              (ii)    if, after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the Commission or other Governmental Authority or court for any
reason other than a violation of applicable law solely by the Stockholder, and
such registration has not thereafter again become effective;

                              (iii)   if the public trading of the Common Stock
is suspended by any stop order, injunction or other order or requirement of the
Commission or other Government Authority or court for any reason other than a
violation of applicable law by the Stockholder, and such public trading does not
thereafter resume; or

                              (iv)   if, in the case of an underwritten
offering, the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied or waived other than by reason of
any breach or failure by the Stockholder.

                    (e)     Selection of Underwriters. The underwriter or
underwriters of each underwritten offering, if any, of shares of Registrable
Common Stock to be registered pursuant to Section 2.1(a) or Section 2.2 hereof
shall be an investment bank mutually selected by the Company and the
Stockholder.

                    (f)     Priority in Registration. If a registration under
this Section 2.1 involves an underwritten Public Offering and the managing
underwriter of such underwritten offering shall advise the Company in writing
(with a copy to the Stockholder) that, in such underwriter’s opinion, the number
of shares of Registrable Common Stock requested to be included in such
registration exceeds the number of such securities that can be sold in such
offering within a price range that is acceptable to the Stockholder, as stated
by the Stockholder to such managing underwriter, then the Company shall include
in such registration, to the extent of the number and type of securities which
the Company is advised can be sold in such offering, the following: (i) first,
all shares of Registrable Common Stock requested to be registered and sold for
the account of the Stockholder; (ii) second, all shares of Common Stock
requested to be registered and sold for the account of third parties under other
registration rights agreements to which the Company is a party, and (iii) third,
any securities to be registered and sold for the account of the Company.

          2.2     Piggyback Registration. If the Company proposes to register
any of its securities under the Securities Act by registration on any forms
other than Form S-4 or Form S-8 (or any successor or similar form(s)), whether
or not pursuant to registration rights granted to other holders of its
securities and whether or not for sale for its own account, it shall give prompt
written notice to the Stockholder of its intention to do so and of the
Stockholder’ rights under this Section 2.2, which notice, in any event, shall be
given at least 30 days prior to such proposed registration. Upon the written
request of the Stockholder made within 20 days after the Stockholder’s receipt
of any such notice from the Company (within 10 days if the Company states in
such written notice or gives telephonic notice to the Stockholder, followed
promptly by

- 5 -

--------------------------------------------------------------------------------




written confirmation, stating that (i) such registration will be on Form S-3 and
(ii) such shorter period of time is required because of a planned filing date),
which request shall specify the Registrable Common Stock intended to be disposed
of by the Stockholder, the Company shall, subject to Section 2.5(b) hereof,
effect the registration under the Securities Act of all Registrable Common Stock
which the Company has been so requested to register by the Stockholder; provided
that,

                    (a)     prior to the effective date of the registration
statement filed in connection with such registration and promptly following
receipt of notification by the Company from the managing underwriter (if an
underwritten offering) of the price at which such securities are to be sold, the
Company shall advise the Stockholder of such price, and the Stockholder shall
then have the right, exercisable in its sole discretion by delivery of written
notice to the Company within five Business Days of such the Stockholder being
advised of such price, irrevocably to withdraw its request to have its
Registrable Common Stock included in such registration statement, without
prejudice to the rights of any holder or holders of Registrable Common Stock to
include Registrable Common Stock in any future registration (or registrations)
pursuant to this Section 2.2 or to cause such registration to be effected as a
registration under Section 2.1(a);

                    (b)     if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to the Stockholder and (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable Common
Stock in connection with such registration (but not from any obligation of the
Company to pay the Expenses in connection therewith), without prejudice,
however, to the rights of the Stockholder to include Registrable Common Stock in
any future registration (or registrations) pursuant to this Section 2.2 or to
cause such registration to be effected as a registration under Section 2.1(a)
hereof, as the case may be, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Common
Stock, for the same period as the delay in registering such other securities;
and

                    (c)     if such registration was initiated by the Company
for its own account and involves an underwritten offering, the Stockholder shall
sell its Registrable Common Stock on the same terms and conditions as those that
apply to the Company, and the underwriters of each such underwritten Public
Offering shall be a nationally-recognized underwriter (or underwriters) selected
by the Company.

No registration effected under this Section 2.2 shall relieve the Company of its
obligation to effect any required registration under Section 2.1(a) hereof, and
no registration effected pursuant to this Section 2.2 shall be deemed to have
been effected pursuant to Section 2.1(a) hereof.

          2.3     Expenses. The Company shall pay all Expenses in connection
with any registration initiated pursuant to Section 2.1(a) or 2.2 hereof,
whether or not such registration shall become effective and whether or not all
or any portion of the Registrable Common Stock originally requested to be
included in such registration is ultimately included in such registration.

- 6 -

--------------------------------------------------------------------------------




          2.4     Registration Procedures.

                    (a)     Obligations of the Company. Whenever the Company is
required to effect any registration under the Securities Act as provided in
Sections 2.1(a), 2.1(g) and 2.2 hereof, the Company shall, as expeditiously as
possible:

                              (i)       prepare and file with the Commission
(which filing shall, in the case of any registration pursuant to Section 2.1(a),
be made on or before the date that is 90 days after the date of this Agreement)
the requisite registration statement to effect such registration and thereafter
use its reasonable best efforts to cause such registration statement to become
and remain effective; provided, that the Company may discontinue any
registration of its securities other than shares of Registrable Common Stock
(and, under the circumstances specified in Sections 2.2 and 2.7(b) hereof, its
securities that are shares of Registrable Common Stock) at any time prior to the
effective date of the registration statement relating thereto;

                              (ii)      prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Common Stock covered by such registration statement (including
filing amendments to such registration statement and prospectus to list in such
registration statement and prospectus, as “selling stockholder”, any permitted
transferee of the Stockholder) until the earlier of (A) two years after such
registration statement becomes effective or (B) such time as all of such
Registrable Common Stock has been disposed of in accordance with the method of
disposition set forth in such registration statement;

                              (iii)     furnish to each seller of Registrable
Common Stock covered by such registration statement and each underwriter, if
any, the number of copies reasonably requested by such seller or underwriter of
(A) such drafts and final conformed versions of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits and any documents incorporated by reference), (B) such drafts and final
versions of the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and (C) such other documents as the
Stockholder or underwriter may reasonably request in writing;

                              (iv)     use its reasonable best efforts (A) to
register or qualify all Registrable Common Stock and other securities, if any,
covered by such registration statement under such securities laws (or “blue sky”
laws) of such states or other jurisdictions within the United States of America
as the sellers of Registrable Common Stock covered by such registration
statement shall reasonably request in writing, (B) to keep such registrations or
qualifications in effect for so long as such registration statement remains in
effect and (C) to take any other action that may be necessary or reasonably
advisable to enable such sellers to consummate the disposition in such
jurisdictions of the securities to be sold by such sellers, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the

- 7 -

--------------------------------------------------------------------------------




requirements of this subsection be obligated to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

                              (v)      use its reasonable best efforts to cause
all Registrable Common Stock and other securities, if any, covered by such
registration statement to be registered with or approved by such other
Governmental Authority as may be necessary in the opinion of counsel to the
Company and counsel to the seller or sellers of Registrable Common Stock to
enable the seller or sellers thereof to consummate the disposition of such
Registrable Common Stock;

                              (vi)     use its reasonable best efforts to obtain
and, if obtained, furnish to each seller of Registrable Common Stock, and each
such seller’s underwriters, if any, (A) a signed opinion of counsel for the
Company, dated the effective date of such registration statement (and, if such
registration involves an underwritten offering, dated the date of the closing
under the underwriting agreement and addressed to the underwriters), reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such offerings) in form and substance to such
seller, and (B) a “cold comfort” letter, dated the effective date of such
registration statement (and, if such registration involves an underwritten
offering, dated the date of the closing under the underwriting agreement and
addressed to the underwriters) and signed by the independent registered public
accounting firm that has certified the Company’s financial statements included
or incorporated by reference in such registration statement, reasonably
satisfactory (based on the customary form and substance of “cold comfort”
letters of issuers’ independent registered public accounting firms customarily
given in such offerings) in form and substance to such seller, in each case,
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
independent registered public accounting firm’s comfort letter, with respect to
events subsequent to the date of such financial statements, as are customarily
covered in opinions of issuers’ counsel and in independent registered public
accounting firms’ comfort letters delivered to underwriters in underwritten
Public Offerings of securities;

                              (vii)    (A) notify each seller of Registrable
Common Stock and of any other securities covered by such registration statement
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and (B) at the written request of any such seller of Registrable Common
Stock or other securities, promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus so that, as thereafter delivered to the purchasers of such
securities, such prospectus, as supplemented or amended, shall not include an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances under which they were made;

                            (viii)    use its reasonable best efforts to obtain
the withdrawal at the earliest possible moment of any order suspending the
effectiveness of a registration statement relating to the Registrable Common
Stock;

- 8 -

--------------------------------------------------------------------------------




                              (ix)     make available to its security holders,
as soon as reasonably practicable, an earnings statement covering a period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar month after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder, and furnish to each seller
of Registrable Common Stock and to the managing underwriter, if any, at least
ten days prior to the filing thereof a copy of any amendment or supplement to
any registration statement or prospectus containing such earnings statement;

                              (x)      otherwise comply with all applicable
rules and regulations of the Commission and any other Governmental Authority
having jurisdiction over the offering;

                              (xi)     if the Common Stock is then listed on a
national securities exchange, use its reasonable best efforts to cause all
Registrable Common Stock covered by a registration statement to be listed on
such exchange;

                              (xii)    provide a transfer agent and registrar
for the Registrable Common Stock covered by a registration statement no later
than the effective date thereof;

                              (xiii)   enter into such agreements (including an
underwriting agreement in customary form) and take such other actions as the
Stockholder shall reasonably request in order to expedite or facilitate the
disposition of such Registrable Common Stock, including customary
indemnification;

                              (xiv)    if requested by the managing
underwriter(s) or the Stockholder, promptly (A) incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter(s) and the Stockholder agree should be included therein relating to
the plan of distribution with respect to such Registrable Common Stock
(including information with respect to the number of shares of Registrable
Common Stock being sold to such underwriters and the purchase price being paid
therefor by such underwriters) and relating to any other terms of the
underwritten offering of the Registrable Common Stock to be sold in such
offering; and (B) make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and

                              (xv)    cooperate with the Stockholder and the
managing underwriter(s), if any, (A) to facilitate the timely preparation and
delivery of certificates representing Registrable Common Stock to be sold which
do not bear any restrictive legends and (b) to enable such Registrable Common
Stock to be in such share amounts and registered in such names as the managing
underwriter(s) or, if none, the Stockholder may request at least three Business
Days prior to any sale of Registrable Common Stock.

                    (b)     Delivery of Stockholder Information. As a condition
to the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Common Stock, the Stockholder must
furnish to the Company in writing such information (the “Stockholder
Information”) regarding itself and any of its Affiliates or transferees who may
be participating in such offering, the Registrable Common Stock held by

- 9 -

--------------------------------------------------------------------------------




them and the intended methods of disposition of the Registrable Common Stock
held by them as are necessary to effect the registration of the Registrable
Common Stock and as may be requested in writing by the Company. At least 30 days
prior to the first anticipated filing date of a registration statement for any
registration under this Agreement, the Company shall notify in writing the
Stockholder of the Stockholder Information which the Company is requesting from
the Stockholder, whether or not the Stockholder has elected to have any of the
Registrable Common Stock included in the registration statement. If within ten
days prior to the anticipated filing date the Company has not received the
requested Stockholder Information from the Stockholder, then the Company may
file the registration statement without including Registrable Common Stock.

                    (c)     Prospectus Distribution. The Stockholder agrees
that, as of the date that a final prospectus is made available to it for
distribution to prospective purchasers of Registrable Common Stock, the
Stockholder shall cease to distribute copies of any preliminary prospectus
prepared in connection with the offer and sale of such Registrable Common Stock.
The Stockholder further agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.4(a)(vii), the
Stockholder shall forthwith discontinue the Stockholder’s disposition of
Registrable Common Stock pursuant to the registration statement relating to such
Registrable Common Stock until the Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.4(a)(vii) and, if
so directed by the Company, shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in the Stockholder’s
possession of the prospectus relating to such Registrable Common Stock current
at the time of receipt of such notice. If any event of the kind described in
Section 2.4(a)(vii) occurs and such event is the fault solely of the Stockholder
due to the inaccuracy of the Stockholder Information provided by the Stockholder
for inclusion in the registration statement, the Stockholder shall pay all
Expenses attributable to the preparation, filing and delivery of any
supplemented or amended prospectus contemplated by Section 2.4(a)(vii).

          2.5     Underwritten Offerings.

                    (a)     Requested Underwritten Offerings. If requested by
the underwriters in connection with a registration under Section 2.1(a) that is
a firm commitment underwritten offering, the Company and the Stockholder shall
enter into a firm commitment underwriting agreement with such underwriters for
such offering, such agreement (i) to be reasonably satisfactory in substance and
form to the Company and the Stockholder and (ii) to contain such representations
and warranties by the Company and the Stockholder and such other terms as are
customary in agreements of that type, including indemnification and contribution
to the effect and to the extent provided in Section 2.8.

                    (b)     Piggyback Underwritten Offerings; Priority.

                              (i)     If the Company proposes to register any of
its securities under the Securities Act for its own account as contemplated by
Section 2.2 and such securities are to be distributed by or through one or more
underwriters, and if the managing underwriter of such underwritten offering
shall advise the Company in writing (with a copy to the Stockholder) that if all
shares of Registrable Common Stock requested to be included in such registration
were so

- 10 -

--------------------------------------------------------------------------------




included, in such underwriter’s opinion, the number and type of securities
proposed to be included in such registration would exceed the number and type of
securities which could be sold in such offering within a price range acceptable
to the Company (such writing to state the basis for the underwriter’s opinion
and the approximate number and type of securities which may be included in such
offering without such effect), then the Company shall include in such
registration pursuant to Section 2.2, to the extent of the number and type of
securities which the Company is so advised can be sold in such offering,
(A) first, securities that the Company proposes to issue and sell for its own
account, (B) second, shares of Registrable Common Stock requested to be
registered by the Stockholder pursuant to Section 2.2 hereof and (C) third,
other securities, if any.

                              (ii)    In the case of any other registration
contemplated by Section 2.2 involving an underwritten Public Offering, if the
managing underwriter of such underwritten offering shall advise the Company in
writing (with a copy to the Stockholder) that if all shares of Registrable
Common Stock requested to be included in such registration were so included, in
such underwriter’s opinion, the number and type of securities proposed to be
included in such registration would exceed the number of such securities that
can be sold in such offering within a price range that is acceptable to the
Stockholder, as stated by the Stockholder to such managing underwriter (such
writing to state the basis of the underwriter’s opinion and the approximate
number and type of securities which may be included in such offering without
such effect), then the Company shall include in such registration pursuant to
Section 2.2, to the extent of the number and type of securities which the
Company is so advised can be sold in such offering, (A) first, the shares of
Registrable Common Stock requested to be registered by the Stockholder pursuant
to Section 2.2 hereof, (B) second, securities that the Company proposed to issue
and sell for its own account and (C) third, other securities.

                              (iii)   The Stockholder may withdraw its request
to have all or any portion of its Registrable Common Stock included in any such
offering by notice to the Company within 10 days after receipt of a copy of a
notice from the managing underwriter pursuant to this Section 2.5(b)

                    (c)     Stockholder to be Party to Underwriting Agreement.
The Stockholder, if shares of Registrable Common Stock are to be distributed by
underwriters in an underwritten offering contemplated by Section 2.5(b), shall
be a party to the underwriting agreement between the Company and such
underwriters, and the Stockholder, at its option, may reasonably require that
any or all of the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of the Stockholder and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of the
Stockholder. Neither the Stockholder nor any of its Affiliates or transferees
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than customary representations,
warranties or agreements of selling stockholders.

                    (d)     Holdback Agreements.

                              (i)     The Stockholder agrees, unless otherwise
agreed to by the managing underwriter for any underwritten offering pursuant to
this Agreement, not to effect any

- 11 -

--------------------------------------------------------------------------------




sale or distribution of any equity securities of the Company or securities
convertible into or exchangeable or exercisable for equity securities of the
Company, including any sale under Rule 144 under the Securities Act, during the
10 days prior to the date on which an underwritten registration of Registrable
Common Stock pursuant to Section 2.1 or 2.2 has become effective and until 90
days after the effective date of such underwritten registration, except as part
of such underwritten registration or to the extent that the Stockholder is
prohibited by applicable law from agreeing to withhold securities from sale or
is acting in its capacity as a fiduciary or an investment adviser. Without
limiting the scope of the term “fiduciary,” a holder shall be deemed to be
acting as a fiduciary or an investment adviser if its actions or the securities
proposed to be sold are subject to the Employee Retirement Income Security Act
of 1974, as amended, the Investment Company Act of 1940, as amended, or the
Investment Advisers Act of 1940, as amended, or if such securities are held in a
separate account under applicable insurance law or regulation.

                              (ii)     The Company agrees (A) not to effect any
Public Offering or distribution of any equity securities of the Company, or
securities convertible into or exchangeable or exercisable for equity securities
of the Company, during the 10 days prior to the date on which any underwritten
registration pursuant to Section 2.1(a) or 2.2 has become effective and until
90 days after the effective date of such underwritten registration, except as
part of such underwritten registration, and (B) to cause each holder of any
equity securities, or securities convertible into or exchangeable or exercisable
for equity securities, in each case, acquired from the Company at any time on or
after the date of this Agreement (other than in a Public Offering), to agree not
to effect any Public Offering or distribution of such securities, during such
period.

          2.6     Postponements.

                    (a)     Failure to File. The Company shall use its best
efforts to have each Registration Statement declared effective as soon as
practicable after it is filed with the SEC. If (A) the Company fails to file
with the SEC a Registration Statement on or before the date by which the Company
is required to file the Registration Statement pursuant to Section 2.4(a)(i)
above, (B) the Registration Statement covering Registrable Securities is not
declared effective by the SEC within one hundred fifty (150) days following the
date hereof, (C) after a Registration Statement has been declared effective by
the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement) but except as excused pursuant to
subparagraph (b) below, then the Company will make payments to the Stockholder
as liquidated damages for the full amount of damages to the Stockholder by
reason thereof, and not as a penalty, at the rate of 1% per month of the
Liquidation Value of the Series A Preferred Stock (as defined in the Articles
Supplementary Establishing and Fixing the Rights and Preferences of A Series of
Shares of Preferred Stock) held at such time by the Stockholder, for the period
following the date during which any of the events described in clause (A), (B),
or (C) above occurs and is continuing (the “Blackout Period”). Each such payment
shall be due and payable within five (5) days after the end of each calendar
month of the Blackout Period until the termination of the Blackout Period and
within five (5) days after such termination. Such payments shall constitute the
Stockholder’s exclusive remedy for such events. The Blackout Period shall
terminate upon (x) the filing of the applicable Registration Statement in the
case of

- 12 -

--------------------------------------------------------------------------------




clause (A) above, and (y) the effectiveness of the applicable Registration
Statement in the cause of clauses (B) and (C) above. The amounts payable as
liquidated damages pursuant to this paragraph shall be payable, at the option of
the Stockholder, in lawful money of the United States or in shares of Series A
Preferred Stock calculated as set forth in the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Shares of
Preferred Stock.

                    (b)     Adverse Effect. The Company shall not be obligated
to file any registration statement, or file any amendment or supplement to any
registration statement, and may suspend the Stockholder’s rights to make sales
pursuant to any effective registration statement, at any time (but not to exceed
one time in any 12-month period) when the Company, in the good faith judgment of
the Board, reasonably believes that the filing thereof at the time requested, or
the offering of securities pursuant thereto, would have a material adverse
affect on the Company’s present or proposed operations, or would materially
adversely affect a pending or proposed Public Offering of the Company’s
securities, a material financing, or a material acquisition, merger,
recapitalization, consolidation, reorganization or similar transaction, or
negotiations, discussions or pending proposals with respect thereto. The filing
of a registration statement, or any amendment or supplement thereto, by the
Company cannot be deferred, and the Stockholder’s rights to make sales pursuant
to an effective registration statement cannot be suspended, pursuant to the
provisions of the preceding sentence for more than 10 days after the abandonment
or consummation of any of the foregoing proposals or transactions or for more
than 120 days after the date of the Board’s determination referenced in the
preceding sentence. If the Company suspends the Stockholder’s rights to make
sales pursuant hereto, the applicable registration period shall be extended by
the number of days of such suspension.

          2.7     Indemnification.

                    (a)     By the Company. In connection with any registration
statement filed by the Company pursuant to Section 2.1 or 2.2 hereof, to the
fullest extent permitted by law, the Company shall and hereby agrees to
indemnify and hold harmless (i) the Stockholder and any other sellers of
Registrable Common Stock covered by such registration statement, (ii) each other
Person who participates as an underwriter in the offering or sale of such
securities, (iii) each other Person, if any, who controls (within the meaning of
the Exchange Act) the Stockholder or any seller or any such underwriter, and
(iv) their respective shareholders, members, directors, officers, managers,
employees, partners, agents and Affiliates (each, a “Company Indemnitee”),
against any losses, claims, damages, liabilities (including actions or
proceedings, whether commenced or threatened, in respect thereof, whether or not
such indemnified party is a party thereto), joint or several, and expenses,
including the reasonable fees, disbursements and other charges of legal counsel
and reasonable costs of investigation, in each case to which such Company
Indemnitee may become subject under the Securities Act or otherwise
(collectively, a “Loss” or “Losses”), insofar as such Losses arise out of or are
based upon (A) any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such securities were
registered or otherwise offered or sold under the Securities Act or otherwise,
any preliminary prospectus, final prospectus or summary prospectus related
thereto, or any amendment or supplement thereto (or any document incorporated by
reference therein) (collectively, “Offering Documents”), or (B) any omission or
alleged omission to state in such Offering Documents a material fact required to
be stated therein or necessary to make the

- 13 -

--------------------------------------------------------------------------------




statements therein in the light of the circumstances in which they were made not
misleading, or (C) any violation by the Company of any federal or state law,
rule or regulation applicable to the Company and relating to action required of
or inaction by the Company in connection with any such registration; provided
that, the Company shall not be liable in any such case to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Offering Documents in
reliance upon and in conformity with information furnished to the Company in a
writing duly executed by such Company Indemnitee specifically stating that it is
expressly for use therein; and provided, further, that the Company shall not be
liable to any Person who participates as an underwriter in the offering or sale
of shares of Registrable Common Stock or who controls (within the meaning of the
Exchange Act) such underwriter, in any such case to the extent that any such
Loss arises out of such Person’s failure to send or give a copy of the final
prospectus (including any documents incorporated by reference therein), as the
same may be then supplemented or amended, to the Person asserting an untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Common Stock to
such Person if such statement or omission was corrected in such final
prospectus. The foregoing indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Company Indemnitee
and shall survive the transfer of such securities by such Company Indemnitee.

                    (b)     By the Stockholder. In connection with any
registration statement filed by the Company pursuant to Section 2.1 or 2.2 in
which shares of Registrable Common Stock are registered for sale, the
Stockholder shall, and hereby agrees to, indemnify and hold harmless to the
fullest extent permitted by law the Company and each of its directors, officers,
employees, agents, Affiliates and each other Person, if any, who controls
(within the meaning of the Exchange Act) the Company (each, a “Stockholder
Indemnitee”), against all Losses insofar as such Losses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein in the light of circumstances in which they were made not
misleading, if such untrue statement or alleged untrue statement or omission or
alleged omission was made by the Company in reliance upon and in conformity with
information furnished to the Company in a writing duly executed by the
Stockholder specifically stating that it is expressly for use therein; provided,
that the liability of such indemnifying party under this Section 2.7(b) shall be
limited to the amount of the net proceeds (after giving effect to underwriting
discounts and commissions) received by the Stockholder in the sale of
Registrable Common Stock giving rise to such liability. The foregoing indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Stockholder Indemnitee and shall survive the transfer of such
securities by such indemnifying party.

                    (c)     Notice of Loss, Etc. Promptly after receipt by an
indemnified party of written notice of the commencement of any action or
proceeding involving a Loss referred to in Section 2.7(a) or (b), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under Section 2.7(a) or (b) except to the extent that the
indemnifying party is materially and actually prejudiced by

- 14 -

--------------------------------------------------------------------------------




such failure to give notice. In case any such action is brought against an
indemnified party, (i) the indemnifying party shall be entitled to participate
in and, unless in the indemnified party’s reasonable judgment a conflict of
interest between the indemnified and indemnifying parties exists in respect of
such Loss, to assume and control the defense thereof, in each case at its own
expense, jointly with any other indemnifying party similarly notified, to the
extent that it may wish, with counsel reasonably satisfactory to the indemnified
party, and (ii) after its assumption of the defense thereof, the indemnifying
party shall not be liable to the indemnified party for any legal or other
expenses subsequently incurred by the latter in connection with the defense
thereof other than reasonable costs of investigation, unless in the indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defense thereof. No indemnifying party shall be liable for any settlement of any
such action or proceeding effected without the indemnifying party’s written
consent, which shall not be unreasonably withheld. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the indemnified party of a
release from all liability in respect of such Loss or which requires action on
the part of the indemnified party or otherwise subjects the indemnified party to
any obligation or restriction to which it would not otherwise be subject.

                    (d)     Contribution. If the indemnification provided for in
Section 2.7(a) or (b) shall for any reason be unavailable in respect of any
Loss, then, in lieu of the amount paid or payable under Section 2.7(a) or (b),
the indemnified party and the indemnifying party under Section 2.7(a) or (b), as
applicable, shall contribute to the aggregate Losses (including legal or other
expenses reasonably incurred in connection with investigating the same) (i) in
such proportion as is appropriate to reflect the relative fault of the Company
and the prospective sellers of Registrable Common Stock covered by the
registration statement which resulted in such Loss with respect to the
statements, omissions or action which resulted in such Loss, as well as any
other relevant equitable considerations, or (ii) if the allocation provided by
the preceding clause (i) is not permitted by applicable law, in such proportion
as shall be appropriate to reflect the relative benefits received by the
Company, on the one hand, and such prospective sellers, on the other hand, from
their sale of Registrable Common Stock; provided that, for purposes of this
clause (ii), the relative benefits received by the prospective sellers shall be
deemed not to exceed the amount received by such sellers. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The obligations, if any, of the
selling holders of Registrable Common Stock to contribute as provided in this
subsection (c) are not joint but are several in proportion to the relative value
of their respective Registrable Common Stock covered by such registration
statement. In addition, no Person shall be obligated to contribute amounts under
this Section 2.7(d) in payment for any settlement of any Loss effected without
such Person’s consent.

                    (e)     Other Indemnification. The Company shall, in
connection with any registration statement filed by the Company pursuant to
Section 2.1(a) or 2.2, and, if the Stockholder has registered for sale
Registrable Common Stock, the Stockholder shall, with respect to any required
registration or other qualification of securities under any federal or state law
or regulation of any Governmental Authority other than the Securities Act,
indemnify Stockholder Indemnitees and Company Indemnitees, respectively, against
Losses, or, to the

- 15 -

--------------------------------------------------------------------------------




extent that indemnification shall be unavailable to a Stockholder Indemnitee or
Company Indemnitee, contribute to the aggregate Losses of such Stockholder
Indemnitee or Company Indemnitee in a manner similar to that specified in the
preceding subsections of this Section 2.7 (with appropriate modifications).

                    (f)     Indemnification Payments. The indemnification and
contribution required by this Section 2.7 shall be made by periodic payments of
the amount thereof during the course of any investigation or defense, as and
when any Loss is incurred and is due and payable.

          2.8     Registration Rights to Others. If the Company shall at any
time hereafter provide to any holder of any securities of the Company rights
with respect to the registration of such securities under the Securities Act,
such rights shall not be in conflict with or adversely affect any of the rights
provided to the holders of Registrable Common Stock in this Agreement or
conflict (in a manner that adversely affects holders of Registrable Common
Stock) with any other provisions included in this Agreement. To the extent the
Company provides any right to others that are more favorable than those provided
for herein, the Company shall be required to make appropriate modifications to
this Agreement to ensure that the Stockholder will have the benefit of terms
that are at least as favorable as those provided to such other Persons.

          2.9     Adjustments Affecting Registrable Common Stock. Without the
written consent of the Stockholder, the Company shall not effect or permit to
occur any combination, subdivision or reclassification of Registrable Common
Stock that would materially adversely affect the ability of the Stockholder to
include shares of such Registrable Common Stock in any registration of the
Company’s securities under the Securities Act or the marketability of such
Registrable Common Stock under any such registration or other offering.

          2.10    Rule 144 and Rule 144A. The Company shall take all actions
reasonably necessary to enable the Stockholder to sell shares of Registrable
Common Stock without registration under the Securities Act within the
limitations of the exemptions provided by (a) Rule 144 under the Securities Act,
(b) Rule 144A under the Securities Act, or (c) any similar rules or regulations
hereafter adopted by the Commission, including the Company’s filing on a timely
basis all reports required to be filed under the Exchange Act. Upon the written
request of the Stockholder, the Company shall deliver to the Stockholder a
written statement as to the Company’s compliance with such requirements. The
Stockholder acknowledges that the Company has not filed on a timely basis all
reports required to be filed under the Exchange Act, and the Stockholder waives
any breach of this Agreement based on such failure.

          2.11    Nominees for Beneficial Owners. In the event that any shares
of Registrable Common Stock are held by a nominee for the beneficial owner
thereof, such beneficial owner may, at its election delivered to the Company in
writing, be treated as the Stockholder owning such shares of Registrable Common
Stock for purposes of any request or other action by the Stockholder pursuant to
this Agreement or any determination of the number or percentage of shares of
Registrable Common Stock held by the Stockholder contemplated by this Agreement.
If the beneficial owner of any shares of Registrable Common Stock so elects, the
Company may require assurances reasonably satisfactory to the Company of such
owner’s beneficial ownership of such shares of Registrable Common Stock.

- 16 -

--------------------------------------------------------------------------------




          2.12    Calculation of Number of Shares of Registrable Common Stock.
For purposes of this Agreement, all references to a percentage or number of
shares of Registrable Common Stock or Common Stock shall be calculated based
upon the number of shares of Registrable Common Stock or Common Stock, as the
case may be, outstanding at the time such calculation is made and shall exclude
any Registrable Common Stock or Common Stock, as the case may be, owned by the
Company or any Subsidiary of the Company. For the purposes of calculating the
number of shares of Registrable Common Stock or Common Stock as contemplated by
the previous sentence, the term “Stockholder” shall include all Affiliates and
transferees thereof owning any shares of Registrable Common Stock or Common
Stock.

          2.13    Termination of Registration Rights. The Company’s obligations
under Sections 2.1 and 2.2 hereof to register Common Stock for sale under the
Securities Act shall terminate on the first date on which no shares of
Registrable Common Stock are held by the Stockholder, its Affiliates or any
other Person to whom the Stockholder has assigned its rights hereunder.

ARTICLE III
MISCELLANEOUS

          3.1     Injunctive Relief. The Stockholder and the Company acknowledge
and agree that a violation of any of the terms of this Agreement will cause
irreparable injury for which adequate remedy at law is not available.
Accordingly, it is agreed that the Company and the Stockholder shall each be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which
they may be entitled at law or equity.

          3.2     Amendments; Entire Agreement. This Agreement may be amended
and the Company may take action herein prohibited, or omit to perform any act
herein required to be performed by it, if and only if the Company has obtained
the prior written consent of the Stockholder. This Agreement constitutes the
entire agreement and supersedes all other prior agreements and understandings,
both written and oral, among any or all of the parties with respect to the
subject matter hereof.

          3.3     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

          3.4     Successors and Assigns. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, each of which successors shall agree in a writing in form
and substance reasonably satisfactory to the Company to become a party hereto
and to be bound hereby to the same extent as the parties hereto. This Agreement
and the rights, duties and obligations hereunder of the Stockholder may be
assigned or transferred by the Stockholder, in whole or in part, without the
prior written consent of the Company, to any Person to which the Stockholder
transfers any rights in shares of Registrable

- 17 -

--------------------------------------------------------------------------------




Common Stock. The Stockholder shall promptly notify the Company in writing of
any such assignment or transfer.

          3.5     Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or other electronic transmission), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or two Business Days after being delivered to a recognized courier
(whose stated terms of delivery are two Business Days or less to the destination
of such notice), or, in the case of an electronic notice, when received,
addressed as set forth below to the parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto:

 

 

 

 

(a)

If to the Company:

 

 

 

 

 

Butler International Inc.
110 Summit Avenue
Montvale, New Jersey 07645
Attention: Edward M. Kopko
Fax: (954) 761-9675

 

 

 

 

 

With a copy to:

 

 

 

 

 

McBreen & Kopko
20 North Wacker Drive, Suite 2520
Chicago, Illinois 60606
Attention: James Stern, Esq.
Fax: (312) 332-2657

 

 

 

 

(b)

If to the Stockholder:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

With a copy to:

 

 

 

 

 

--------------------------------------------------------------------------------

          3.6     Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

          3.7     Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New Jersey applicable to contracts made and to be fully performed
therein. The parties hereto irrevocably submit to the exclusive jurisdiction of
any state or federal court sitting in the County of Bergen, in the State of New
Jersey, over any action or proceeding arising out of or relating to this
Agreement or the transaction contemplated hereby to the fullest extent they may
effectively do so under applicable law. The parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense

- 18 -

--------------------------------------------------------------------------------




or otherwise, (a) any claim that they are not subject to the jurisdiction of any
such court, (b) any objection that they may now or hereafter have to the laying
of the venue of any such action or proceeding brought in any such court and
(c) any claim that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.

          3.8     Waiver of July Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

[Remainder of this page intentionally blank]

- 19 -

--------------------------------------------------------------------------------




Execution

          IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

 

 

 

 

BUTLER INTERNATIONAL, INC.,

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

- 20 -

--------------------------------------------------------------------------------